COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  JUAN ARELLANO,                                §              No. 08-18-00079-CR

                            Appellant,          §                Appeal from the

  v.                                            §          Criminal District Court No. 1

  THE STATE OF TEXAS,                           §            of El Paso County, Texas

                            State.              §              (TC# 20150D05071)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until May 10, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo Solis, the Appellant’s attorney, prepare the

Appellant’s brief and forward the same to this Court on or before May 10, 2019.


       IT IS SO ORDERED this 10th day of April, 2019.


                                     PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.